           Case 18-03351 Document 32 Filed in TXSB on 02/27/19 Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                               ENTERED
                                                                                               02/27/2019
IN RE:                         §
LARRY GREEN, et al             §                         CASE NO: 12-38016
       Debtor(s)               §
                               §                         CHAPTER 13
                               §
EDRIS GREEN, et al             §
      Plaintiff(s)             §
                               §
VS.                            §                         ADVERSARY NO. 18-3351
                               §
OCWEN LOAN SERVICIANG, LLC AS  §
SERVICER FOR DEUTSCHE BANK     §
NATIONAL TRUST COMPANY, AS     §
TRUSTEE FOR MORGAN STANLEY ABS §
CAPITAL I INC. TRUST 2004-HE3, §
MORTGAGE PASS-THROUGH          §
CERTIFICATES, SERIES 2004-HE3  §
      Defendant(s)             §

                             ORDER OVERRULING OBJECTION
                             TO TURNOVER OF TRANSCRIPTS

        The Court has reviewed the excellent briefs filed by the parties as to whether Ocwen
should be compelled to turnover the transcripts from a hearing before the Consumer Financial
Protection Bureau. The Court concludes that the transcripts are not restricted from turnover for
two, independent reasons:

            The CFBP has utilized the information reflected in the transcripts in a publicly filed
             lawsuit, taking the information out of the definition of “confidential information.”
             See 12 C.F.R. § 1070.2(f).

            Even if the transcripts are deemed “confidential information,” CFPB regulations do
             not preclude Ocwen from complying with the Court’s Order compelling the turnover
             of the information if appropriate protective measures are put into place. 12 C.F.R.
             § 1070.47(a)(4); see paragraph 8 below.

       The Court will respect the CFPB’s request to give it an opportunity to contest this ruling.

       The Court orders:

       1. The transcripts must be provided to the Plaintiffs, subject to the procedures in this
          Order.


1/2
       Case 18-03351 Document 32 Filed in TXSB on 02/27/19 Page 2 of 2




      2. Not later than March 20, 2019, Ocwen may file an objection to the turnover of the
         transcripts on any ground other than CFPB confidentiality.

      3. Not later than March 26, 2019, the CFPB may object to the turnover of the
         transcripts.

      4. On April 9, 2019 at 3:00 p.m., the Court will consider any objection filed by the
         CFPB and any objections filed by Ocwen. The status conference previously
         scheduled for 4:00 p.m. on April 9, 2019 is reset to 3:00 p.m. on April 9, 2019.

      5. Ocwen must have three copies of the transcripts available in Court on April 9, 2019.

      6. Except as set forth in paragraphs 2 and 5 of this Order, Ocwen’s compliance with
         paragraph 1 of this Order is deferred pending the outcome of the April 9, 2019
         hearing.

      7. Ocwen is ordered to immediately provide a copy of the transcripts to its own attorney
         in this adversary proceeding.

      8. If the Plaintiffs receive the transcripts, Plaintiffs may not quote from or refer to
         information contained solely in the transcripts except (i) in a sealed motion; or (ii) as
         authorized in advance by order of this Court. This paragraph does not (x) preclude
         the use of information by the Plaintiffs that is obtained from any source other than the
         transcripts, including information that is obtained from a third party; or (y) restrict
         Plaintiffs from utilizing information gleaned from the transcripts to formulate
         discovery to Ocwen; or (z) restrict Plaintiffs from formulating discovery to third
         parties; provided, any third party discovery may not disclose the information from the
         transcripts.

      SIGNED February 27, 2019.


                                                ___________________________________
                                                           Marvin Isgur
                                                UNITED STATES BANKRUPTCY JUDGE




2/2
